Citation Nr: 1236391	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, paranoid type, bipolar disorder, psychotic disorder, depression, an anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to October 1991. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

This case was previously before the Board in April 2011, when it was determined that that both issues would be considered on the merits versus a new and material basis.  Further, with respect to the Veteran's claim for schizophrenia and a bipolar disorder, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The claims were then remanded for further evidentiary and procedural development.  The RO was instructed to obtain outstanding VA treatment records, Social Security Administration (SSA) records, and VA examinations.  The Board concludes that the development set forth in the April 2011 Remand has been accomplished and therefore finds that it may proceed with a decision at this time.

The Board notes that following the most recent June 2012 Supplemental Statement of the Case, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waiver of RO jurisdiction of such evidence was provided.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include an anxiety disorder, had its onset in service or is otherwise etiologically related to her active service. 

2.  The Veteran's current residuals of a right ankle fracture had its onset in service or is otherwise etiologically related her active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include an anxiety disorder, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Residuals of a right ankle fracture were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
						
I.   Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for an acquired psychiatric disorder and residuals of a right ankle fracture, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

A chapter physical completed in September 1991, just prior to her separation from service, the Veteran complained of depression or excessive worry in a report of medical history completed at that time.  The examining physician noted at the end of the medical history form "depression-started over here-lots of problems here-resulted in Chapter."  However, no clinical psychiatric diagnosis was rendered.  In an undated medical record, submitted in March 2006, which appears to be related to her chapter physical, the Veteran reported that she had gone to the Khobar Mental Clinic for depression and excessive worry.  

Post-service treatment records as early as September 1995, almost four years following separation from service, begin to document continuing treatment for psychiatric related issues.  Reference is made to a May 1996 VA treatment record which noted comments by the Veteran's mother that the Veteran had started acting "weird" while in Saudi Arabia.  Her observations with respect to the Veteran's behavior are deemed competent.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Such is also deemed highly probative as this report was made in the context of treating the Veteran for her psychiatric illness and well in advance of the Veteran filing a claim for benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board's attention is also drawn to a February 1998 evaluation, which described the Veteran as having delusions that she was still in the Middle East.

The record also includes the findings of the May 2012 VA examination.  After examining the Veteran and considering her history and claims file, the examiner diagnosed the Veteran with a depressive disorder and an anxiety disorder.  He opined that based on an evaluation of the Veteran and a review of her records it was at least as likely as not that the Veteran's anxiety disorder was related to the Veteran's service experiences.   

It is true that the record shows that the Veteran has had extensive history of psychiatric illness that points to the post-service onset of schizophrenia.  There are also indicators that the Veteran's psychiatric break coincided with the death of her father, who is also alleged to have abused her as a child.  Such would suggest that there is no relationship between the Veteran's present psychiatric disorder and her active service, especially since there is no evidence of a chronic psychiatric disorder in service or psychosis within the first year.  Nevertheless, in providing his positive opinion, the VA examiner clearly took the Veteran's psychiatric history into account in providing his positive opinion.  There is no competent medical opinion to the contrary.  

Consequently, affording the Veteran the benefit of the doubt, service connection for an anxiety disorder is warranted. 38 U.S.C.A. § 5107(b).

The Board additionally notes that the Veteran has been diagnosed with schizophrenia, paranoid type, bipolar disorder, psychotic disorder, depression, and PTSD post-service.  It is again noted that no psychosis is shown to have its onset within one year of the Veteran's service discharge.  There is also no competent evidence relating these specific diagnoses to active service.  The Board recognizes that the Veteran and her mother contend that she has been experiencing continuous psychiatric symptoms since her active service, which they are competent to make.  Such was taken in account in the aforementioned VA examination that positively linked the Veteran's anxiety disorder to service.  To the extent that the Veteran and her mother argue that any other psychiatric disability is related to service, the Board finds that they lack the competency to make that determination.  

The Board has considered the Veteran's assertions that she should be provided with an additional VA examination since she truly believes that she suffers from PTSD.  It should be noted that the May 2012 VA Psychiatric examiner determined that the Veteran did not have a diagnosis of PTSD.  

Nevertheless, while not outcome determinative, the Board notes that service connection for an anxiety disorder is being allowed.  The underlying claim for service connection for an acquired psychiatric disorder is also being allowed.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology. See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  The Veteran's anxiety disorder would be rated under the same rating criteria as any other psychiatric illness, and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  No greater benefit could be obtained.

Residuals of a Right Ankle Fracture

A chapter physical completed in September 1991, just prior to the Veteran's separation from service, reflected a normal clinical evaluation of her lower extremities.  However, the Veteran complained of broken bones in a report of medical history completed at that time.  The examining physician noted at the end of the medical history form "broken bones-possible [fracture] [right] ankle- Mar[ch] 91 (Basketball injury)."  In an undated medical record, submitted in March 2006, which appears to be related to her chapter physical, the Veteran reported that during the war her ankles were hurt badly.  

Thus, resolving all doubt in her favor, the Board finds that there is sufficient evidence of in-service incurrence of a disease or injury to her right ankle in service.  Element (2) of the Shedden analysis has been met.

In terms of her present disability (Shedden element (1)), the Board notes that there is some question as to whether or not the Veteran has a disability of the right ankle.  In a February 2002 letter from the Veteran's private treating physician it was noted that the Veteran had been recently examined and there was evidence of continued disability for a post-fracture deformity which has resulted in possible arthritic changes.  He stated that after reviewing the X-rays, he noted narrowing of the joint space and some degeneration seen.  A November 2002 X-ray report notes the presence of mild degenerative changes.  Various records throughout the claims file note a history of a fractured ankle.  Nevertheless, when examined at a May 2012 VA examination, it was noted that although the Veteran subjectively continued to complain of intermittent difficulties with her ankle, objectively her gait was normal, there was no edema, no tenderness and full range of motion.  No right ankle disorder was diagnosed. 

Although it appears that the Veteran may only be diagnosed with pain in more recent VA treatment records, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  As such, the evidence demonstrates the existence of a current right ankle disability (meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board now to turns its attention to the critical question as to whether there is evidence establishing an etiological link between the Veteran's in-service complaints of right ankle problems and her post-service diagnoses.  

In the February 2002 letter from the Veteran's private treating physician noted above, the physician noted that after reviewing the Veteran's medical records and examination, there was a likelihood that the degenerative changes were a result of a service related accident she had had in 1991.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, it is unclear which body part the physician was referring to, as the "right ankle" was never specifically mentioned.   The May 2011 VA examiner did not provide an etiological opinion regarding the Veteran's right ankle disorder as a diagnosis was not made at the time of examination. 

In considering the only opinion of record, which is noted to have reduced probative value, the Board has considered the Veteran's assertion that she has been experiencing problems with her right ankle since active service.  There is no dispute that Veteran is competent to report symptoms of right ankle pain, because this requires only personal knowledge as it comes to her through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, she has consistently provided a history of in-service onset this disorder, and continuity of symptomatology.  A review of the Veteran's service treatment records and post service treatment records confirms these contentions.  Nevertheless, evidence exists in the claims file which contradicts the Veteran's assertions of a continuous right ankle disorder since service.  For example, although the Veteran filed a claim for a psychiatric disorder in June 1998, she did not mention any issues with respect to her right ankle until her March 2001 claim. 

Although there is a gap in time between discharge and when the available post-service records first reflect complaints by the Veteran of right ankle problems, the Board finds that the weight of the competent evidence of record shows that her currently diagnosed right ankle disorder was incurred in active service. 

Thus, in light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  All doubt will be resolved in the Veteran's favor.  The Veteran's service-connection claim for residuals of a right ankle fracture is granted. 


ORDER

Service connection for an acquired psychiatric disorder to include an anxiety disorder is granted.

Service connection for residuals of a right ankle fracture is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


